Franklin, C.
Appellant brought a suit in replevin for personal goods that had been levied upon by appellee, as constable, as the property of John H. Clay, her husband, upon an execution issued upon a judgment rendered against the husband and others. Trial by jury, verdict for defendant, motion for a new trial overruled, and judgment for defendant.
The only error assigned is the overruling of the motion for a new trial, and that ivas based upon the reason that the verdict was not supported by sufficient evidence.
The evidence shows that a short time before the judgment was rendered upon which said execution was issued, appellant’s husband and one Eli Wanders formed a partnership in the grocery store business ; that she had given to her husband, to do business on, about $975 ; that this debt of $100, for which the levy was made, was created during said partnership ; that she let her husband have no money during the' partnership ; that she, a short time before the levying of the execution, had bought Wanders out, and that she had since purchased the goods levied upon, with her own funds. The testimony showed that her husband had the entire control and management of the business after the close of the partnership with Wanders, and had an equal interest therein with his wife.
We think the appellant had no right to replevy the goods as her individual property, and that the evidence in the case-supported the verdict of the jury.
*241Per Curiam.
It is therefore ordered, upon the foregoing opinion, that the judgment below be, and it is hereby, in all things affirmed, at appellant’s costs.